AFFIRM; and Opinion Filed June 16, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01651-CR

                          RODNEY DEON SAMPSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-53164-K

                             MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                 Opinion by Justice Fillmore

       A jury convicted Rodney Deon Sampson of possession with intent to deliver cocaine in

an amount of four grams or more but less than 200 grams. See TEX. HEALTH & SAFETY CODE

ANN. § 481.112(a), (d) (West 2010). The trial court assessed punishment at fifteen years’

imprisonment. On appeal, Sampson’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12
(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to Sampson. We

advised Sampson of his right to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE



Do Not Publish
TEX. R. APP. P. 47

121651F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


RODNEY DEON SAMPSON, Appellant                     Appeal from the Criminal District Court
                                                   No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01651-CR       V.                        F11-53164-K).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Evans and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 16, 2014.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            -3-